Exhibit 10.9
 
AMENDED AND RESTATED
BYLAWS
OF
PROSPECT GLOBAL RESOURCES INC.


A Nevada Corporation
As of February 11, 2011


ARTICLE I


OFFICES
 
Section 1. Registered Office. The registered office of the corporation in the
state of Nevada is 311 S. Division Street, Carson City, Nevada 89703. The name
of its registered agent at such address is The Corporation Trust Company. The
registered office and/or registered agent of the corporation may be changed from
time to time by action of the board of directors.
 
Section 2. Other Offices. The corporation may also have offices at such other
places, both within and without the State of Nevada, as the board of directors
may from time to time determine or the business of the corporation may require.
 
ARTICLE II


MEETINGS OF STOCKHOLDERS


      Section 1.Place and Time of Meetings. An annual meeting of the
stockholders shall be held each year for the purpose of electing directors and
conducting such other proper business as may come before the meeting. The date,
time and place of the annual meeting may be determined by resolution of the
board of directors or as set by the chief executive officer of the corporation.
 
Section 2. Special Meetings. Special meetings of the stockholders may be called
for any purpose (including, without limitation, the filling of board vacancies
and newly created directorships), and may be held at such time and place, within
or without the State of Nevada, as shall be stated in a notice of meeting or in
a duly executed waiver of notice thereof. Such meetings may be called at any
time by two or more members of the board of directors or the chief executive
officer and shall be called by the chief executive officer upon the written
request of holders of shares entitled to cast not less than 30% of the
outstanding shares of any series or class of the corporation's capital stock.
 
Section 3. Place of Meetings. The board of directors may designate any place,
either within or without the State of Nevada, as the place of meeting for any
annual meeting or for any special meeting called by the board of directors. If
no designation is made, or if a special meeting be otherwise called, the place
of meeting shall be the principal executive office of the corporation.


 
 

--------------------------------------------------------------------------------

 
 
Section 4. Notice. Whenever stockholders are required or permitted to take
action at a meeting, written or printed notice stating the place, date, time,
and, in the case of special meetings, the purpose or purposes, of such meeting,
shall be given to each stockholder entitled to vote at such meeting not less
than 10 nor more than 60 days before the date of the meeting. All such notices
shall be delivered, either personally or by mail, by or at the direction of the
board of directors, the chief executive officer, the president, the chief
operating officer or the secretary, and if mailed, such notice shall be deemed
to be delivered when deposited in the United States mail, postage prepaid,
addressed to the stockholder at his, her or its address as the same appears on
the records of the corporation. Attendance of a person at a meeting shall
constitute a waiver of notice of such meeting, except when the person attends
for the express purpose of objecting at the beginning of the meeting to the
transaction of any business because the meeting is not lawfully called or
convened.
 
Section 5. Stockholders List. The officer having charge of the stock ledger of
the corporation shall make, at least 10 days before every meeting of the
stockholders, a complete list of the stockholders entitled to vote at such
meeting arranged in alphabetical order, showing the address of each stockholder
and the number of shares registered in the name of each stockholder. Such list
shall be open to the examination of any stockholder, for any purpose germane to
the meeting, during ordinary business hours, for a period of at least 10 days
prior to the meeting, either at a place within the city where the meeting is to
be held, which place shall be specified in the notice of the meeting or, if not
so specified, at the place where the meeting is to be held. The list shall also
be produced and kept at the time and place of the meeting during the whole time
thereof, and may be inspected by any stockholder who is present.
 
Section 6. Quorum. Except as otherwise provided by applicable law or by the
certificate of incorporation, a majority of the outstanding shares of the
corporation entitled to vote, represented in person or by proxy, shall
constitute a quorum at a meeting of stockholders. If less than a majority of the
outstanding shares are represented at a meeting, a majority of the shares so
represented may adjourn the meeting from time to time in accordance with Section
7 of this Article II, until a quorum shall be present or represented.
 
Section 7. Adjourned Meetings. When a meeting is adjourned to another time and
place, notice need not be given of the adjourned meeting if the time and place
thereof are announced at the meeting at which the adjournment is taken. At the
adjourned meeting the corporation may transact any business which might have
been transacted at the original meeting. If the adjournment is for more than 30
days, or if after the adjournment a new record date is fixed for the adjourned
meeting, a notice of the adjourned meeting shall be given to each stockholder of
record entitled to vote at the meeting.

 
 
2

--------------------------------------------------------------------------------

 
 
Section 8. Vote Required. When a quorum is present, the affirmative vote of the
majority of shares present in person or represented by proxy at the meeting and
entitled to vote on the subject matter shall be the act of the stockholders,
unless the question is one upon which by express provisions of an applicable law
or of the certificate of incorporation a different vote is required, in which
case such express provision shall govern and control the decision of such
question. Where a separate vote by class is required, the affirmative vote of
the majority of shares of such class present in person or represented by proxy
at the meeting shall be the act of such class.
 
Section 9. Voting Rights. Except as otherwise provided by the Nevada Revised
Statutes or by the corporation's certificate of incorporation or any amendments
thereto, and subject to Section 3 of Article VI hereof, every stockholder shall
at every meeting of the stockholders be entitled to one vote in person or by
proxy for each share of common stock held by such stockholder.
 
Section 10. Proxies. Each stockholder entitled to vote at a meeting of
stockholders or to express consent or dissent to corporate action in writing
without a meeting may authorize another person or persons to act for him, her or
it by proxy. Every proxy must be signed by the stockholder granting the proxy or
by his, her or its attorney-in-fact. No proxy shall be voted or acted upon after
three years from its date, unless the proxy provides for a longer period. A duly
executed proxy shall be irrevocable if it states that it is irrevocable and if,
and only as long as, it is coupled with an interest sufficient in law to support
an irrevocable power. A proxy may be made irrevocable regardless of whether the
interest with which it is coupled is an interest in the stock itself or an
interest in the corporation generally.
 
Section 11. Action by Written Consent. Unless otherwise provided in the
certificate of incorporation, any action required to be taken at any annual or
special meeting of stockholders of the corporation, or any action which may be
taken at any annual or special meeting of such stockholders, may be taken
without a meeting, without prior notice and without a vote, if a consent or
consents in writing, setting forth the action so taken and bearing the dates of
signature of the stockholders who signed the consent or consents, shall be
signed by the holders of outstanding stock having not less than the minimum
number of votes that would be necessary to authorize or take such action at a
meeting at which all shares entitled to vote thereon were present and voted and
shall be delivered to the corporation by delivery to its registered office in
the state of Nevada, or the corporation's principal place of business, or an
officer or agent of the corporation having custody of the book or books in which
proceedings of meetings of the stockholders are recorded. Delivery made to the
corporation's registered office shall be by hand or by certified or registered
mail, return receipt requested; provided, however, that no consent or consents
delivered by certified or registered mail shall be deemed delivered until such
consent or consents are actually received at the registered office. All consents
properly delivered in accordance with this section shall be deemed to be
recorded when so delivered. No written consent shall be effective to take the
corporate action referred to therein unless, within 60 days of the earliest
dated consent delivered to the corporation as required by this section, written
consents signed by the holders of a sufficient number of shares to take such
corporate action are so recorded. Prompt notice of the taking of the corporate
action without a meeting by less than unanimous written consent shall be given
to those stockholders who have not consented in writing. Any action taken
pursuant to such written consent or consents of the stockholders shall have the
same force and effect as if taken by the stockholders at a meeting thereof.

 
 
3

--------------------------------------------------------------------------------

 
ARTICLE III
 
DIRECTORS
 
Section 1. General Powers. The business and affairs of the corporation shall be
managed by or under the direction of the board of directors.
 
Section 2. Number, Election and Term of Office. The number of directors which
shall constitute the first board of directors shall be one. Thereafter, the
number of directors shall be established from time to time by resolution of the
board of directors. The directors shall be elected by a plurality of the votes
of the shares present in person or represented by proxy at the meeting and
entitled to vote in the election of directors. The directors shall be elected in
this manner at the annual meeting of the stockholders, except as provided in
Section 4 of this Article III. Each director elected shall hold office until a
successor is duly elected and qualified or until his or her earlier death,
resigna­tion or removal as hereinafter provided.
 
Section 3. Removal and Resignation. Subject to the terms of any stockholders
agreement to which some or all of the stockholders may be a party, any director
or the entire board of directors may be removed at any time, with or without
cause, by the holders of a majority of the shares then entitled to vote at an
election of directors. Whenever the holders of any class or series are entitled
to elect one or more directors by the provisions of the corporation's
certificate of incorporation, the provisions of this section shall apply, in
respect to the removal without cause or a director or directors so elected, to
the vote of the holders of the outstanding shares of that class or series and
not to the vote of the outstanding shares as a whole. Any director may resign at
any time upon written notice to the corporation.
 
Section 4. Vacancies. Except as otherwise provided by the corporation's
certificate of incorporation or any amendments thereto, vacancies and newly
created directorships resulting from any increase in the authorized number of
directors may be filled by a majority vote of the directors then in office. Each
director so chosen shall hold office until a successor is duly elected and
qualified or until his or her earlier death, resignation or removal as herein
provided.
 
Section 5. Annual Meetings. The annual meeting of each newly elected board of
directors shall be held without notice other than this bylaw immediately after,
and at the same place as, the annual meeting of stockholders.
 
Section 6. Other Meetings and Notice. Regular meetings, other than the annual
meeting, of the board of directors may be held without notice at such time and
at such place as shall from time to time be determined by resolution of the
board of directors. Special meetings of the board of directors may be called by
or at the request of the chief executive officer or chairman of the board on at
least 24 hours notice to each director, either personally, by telephone, by
mail, or by email; in like manner and on like notice the chief executive officer
must call a special meeting on the written request of at least a majority of the
directors.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 7. Quorum, Required Vote and Adjournment. A majority of the total number
of directors shall constitute a quorum for the transaction of business. The vote
of a majority of directors present at a meeting at which a quorum is present
shall be the act of the board of directors. If a quorum shall not be present at
any meeting of the board of directors, the directors present thereat may adjourn
the meeting from time to time, without notice other than announcement at the
meeting, until a quorum shall be present.
 
Section 8. Committees. The board of directors may, by resolution passed by a
majority of the whole board of directors, designate one or more committees, each
committee to consist of one or more of the directors of the corporation, which
to the extent provided in such resolution or these bylaws shall have and may
exercise the powers of the board of directors in the management and affairs of
the corporation except as otherwise limited by law. The board of directors may
designate one or more directors as alternate members of any committee, who may
replace any absent or disqualified member at any meeting of the committee. Such
committee or committees shall have such name or names as may be determined from
time to time by resolution adopted by the board of directors. Each committee
shall keep regular minutes of its meetings and report the same to the board of
directors when required.
 
Section 9. Committee Rules. Each committee of the board of directors may fix its
own rules of procedure and shall hold its meetings as provided by such rules,
except as may otherwise be provided by a resolution of the board of directors
designating such committee. Unless otherwise provided in such a resolution, the
presence of at least a majority of the members of the committee shall be
necessary to constitute a quorum. In the event that a member and that member's
alternate, if alternates are designated by the board of directors as provided in
Section 8 of this Article III, of such committee is or are absent or
disqualified, the member or members thereof present at any meeting and not
disqualified from voting, whether or not such member or members constitute a
quorum, may unanimously appoint another member of the board of directors to act
at the meeting in place of any such absent or disqualified member.
 
Section 10. Communications Equipment. Members of the board of directors or any
committee thereof may participate in and act at any meeting of the board of
directors or such committee through the use of a conference telephone or other
communications equipment by means of which all persons participating in the
meeting can hear each other. Participation in a meeting pursuant to this Section
10 shall constitute presence in person at the meeting.

 
 
5

--------------------------------------------------------------------------------

 
 
Section 11. Waiver of Notice and Presumption of Assent. Any member of the board
of directors or any committee thereof who is present at a meeting shall be
conclusively presumed to have waived notice of such meeting except when such
member attends for the express purpose of objecting at the beginning of the
meeting to the transaction of any business because the meeting is not lawfully
called or convened. Such member shall be conclusively presumed to have assented
to any action taken unless his or her dissent shall be entered in the minutes of
the meeting or unless his or her written dissent to such action shall be filed
with the person acting as the secretary of the meeting before the adjournment
thereof or shall be forwarded by registered mail to the secretary of the
corporation immediately after the adjournment of the meeting. Such right to
dissent shall not apply to any member who voted in favor of such action.
 
Section 12. Action by Written Consent. Unless otherwise restricted by the
certificate of incorporation, any action required or permitted to be taken at
any meeting of the board of directors, or of any committee thereof, may be taken
without a meeting if all members of the board of directors or committee, as the
case may be, consent thereto in writing, and the writing or writings are filed
with the minutes of proceedings of the board of directors or committee.

 
ARTICLE IV
 
OFFICERS
 
Section 1. Number. The officers of the corporation shall be elected by the board
of directors and shall consist of, if any is elected, a chairman of the board, a
chief executive officer, a president, a chief operating officer, a secretary, a
treasurer, and such other officers and assistant officers as may be deemed
necessary or desirable by the board of directors. Any number of offices may be
held by the same person. In its discretion, the board of directors may choose
not to fill any office for any period as it may deem advisable.
 
Section 2. Election and Term of Office. The officers of the corporation shall be
elected annually by the board of directors at its first meeting held after each
annual meeting of stockholders or as soon thereafter as practicable. The chief
executive officer shall appoint other officers to serve for such terms as he or
she deems desirable. Vacancies may be filled or new offices created and filled
at any meeting of the board of directors. Each officer shall hold office until a
successor is duly elected and qualified or until his or her earlier death,
resignation or removal as hereinafter provided.
 
Section 3. Removal. Any officer or agent elected by the board of directors may
be removed by the board of directors whenever in its judgment the best interests
of the corporation would be served thereby, but such removal shall be without
prejudice to the contract rights, if any, of the person so removed.
 
Section 4. Vacancies. Any vacancy occurring in any office because of death,
resignation, removal, disqualification or otherwise, may be filled by the board
of directors for the unexpired portion of the term by the board of directors
then in office.

 
 
6

--------------------------------------------------------------------------------

 
 
Section 5. Compensation. Compensation of all officers shall be fixed by the
board of directors, and no officer shall be prevented from receiving such
compensation by virtue of his or her also being a director of the corporation.
 
Section 6. The Chairman of the Board. The chairman of the board, if any, shall
be a member of the board of directors, an officer of the corporation, and, if
present, shall preside at each meeting of the board of directors or
stockholders. The chairman of the board shall, in the absence or disability of
the chief executive officer, act with all of the powers and be subject to all
the restrictions of the chief executive officer. The chairman of the board shall
advise the chief executive officer, and in the chief executive officer's
absence, other officers of the corporation, and shall have such other powers and
perform such other duties as may be prescribed by the board of directors or as
may be provided in these bylaws.
 
Section 7. The Chief Executive Officer. The chief executive officer, if any,
shall be the chief executive officer of the corporation. In the absence of the
chairman of the board, or if a chairman of the board has not been elected, the
chief executive officer shall preside at all meetings of the stockholders and
board of directors at which he or she is present. The chief executive officer,
subject to the powers of the board of directors, shall have general charge of
the business, affairs and property of the corporation, and control over its
officers, agents and employees; and shall see that all orders and resolutions of
the board of directors are carried into effect. The chief executive officer
shall have such other powers and perform such other duties as may be prescribed
by the board of directors or as may be provided in these bylaws.
 
Section 8. The President. The president, if any, shall be the president of the
corporation. In the absence of the chairman of the board or the chief executive
officer, or if a chairman of the board or chief executive officer have not been
elected, the president shall preside at all meetings of the stockholders and
board of directors at which he or she is present. In the absence of the chief
executive officer, the president, subject to the powers of the board of
directors, shall have general charge of the business, affairs and property of
the corporation, and control over its officers, agents and employees; and shall
see that all orders and resolutions of the board of directors are carried into
effect. The president shall have such other powers and perform such other duties
as may be prescribed by the board of directors, the chief executive officer or
as may be provided in these bylaws.
 
Section 9. The Chief Operating Officer. The chief operating officer, if any,
shall be the chief operating officer of the corporation. Subject to the powers
of the board of directors, the chief operating officer shall have charge of the
corporation's day-to-day operations and, in the absence of the chief executive
officer and the president, or if a chief executive officer or president have not
been elected, shall have general charge of the business, affairs and property of
the corporation, and control over its officers, agents and employees and shall
see that all orders and resolutions of the board of directors are carried into
effect. The chief operating officer shall have such other powers and perform
such other duties as may be prescribed by the board of directors, the chief
executive officer, the president or as may be provided in these bylaws.

 
 
7

--------------------------------------------------------------------------------

 
 
 
Section 10. Vice-Presidents. The vice-president, if any, or if there shall be
more than one, the vice-presidents in the order determined by the board of
directors, shall, in the absence or disability of the president, act with all of
the powers and be subject to all the restrictions of the president. The
vice-presidents shall also perform such other duties and have such other powers
as the board of directors, the chief executive officer, the president, the chief
operating officer or these bylaws may, from time to time, prescribe.
 
Section 11. The Secretary and Assistant Secretaries. The secretary, if any,
shall attend all meetings of the board of directors, all meetings of the
committees thereof and all meetings of the stockholders and record all the
proceedings of the meetings in a book or books to be kept for that purpose.
Under the chief executive officer's supervision, the secretary shall give, or
cause to be given, all notices required to be given by these bylaws or by law;
and shall have such powers and perform such duties as the board of directors,
the chief executive officer, the president, the chief operating officer or these
bylaws may, from time to time, prescribe; and shall have custody of the
corporate seal of the corporation. The secretary, or an assistant secretary,
shall have authority to affix the corporate seal to any instrument requiring it
and when so affixed, it may be attested by his or her signature or by the
signature of such assistant secretary. The board of directors may give general
authority to any other officer to affix the seal of the corporation and to
attest the affixing by his or her signature. The assistant secretary, or if
there be more than one, the assistant secretaries in the order determined by the
board of directors, shall, in the absence or disability of the secretary,
perform the duties and exercise the powers of the secretary and shall perform
such other duties and have such other powers as the board of directors, the
chief executive officer, the president, the chief operating officer or secretary
may, from time to time, prescribe.
 
Section 12. The Treasurer and Assistant Treasurer. The treasurer, if any, shall
have custody of the corporate funds and securities; shall keep full and accurate
accounts of receipts and disbursements in books belonging to the corporation;
shall deposit all monies and other valuable effects in the name and to the
credit of the corporation as may be ordered by the board of directors; shall
cause the funds of the corporation to be disbursed when such disbursements have
been duly authorized, taking proper vouchers for such disbursements; and shall
render to the chief executive officer and the board of directors, at its regular
meeting or when the board of directors so requires, an account of the
corporation; and shall have such powers and perform such duties as the board of
directors, the chief executive officer, the president, the chief operating
officer or these bylaws may, from time to time, prescribe. If required by the
board of directors, the treasurer shall give the corporation a bond (which shall
be rendered every six years) in such sums and with such surety or sureties as
shall be satisfactory to the board of directors for the faithful performance of
the duties of the office of treasurer and for the restoration to the
corporation, in case of death, resignation, retirement, or removal from office,
of all books, papers, vouchers, money, and other property of whatever kind in
the possession or under the control of the treasurer belonging to the
corporation. The assistant treasurer, or, if there shall be more than one, the
assistant treasurers in the order determined by the board of directors, shall in
the absence or disability of the treasurer, perform the duties and exercise the
powers of the treasurer. The assistant treasurers shall perform such other
duties and have such other powers as the board of directors, the chief executive
officer, the president, the chief operating officer or treasurer may, from time
to time, prescribe.
 
Section 13. Other Officers, Assistant Officers and Agents. Officers, assistant
officers and agents, if any, other than those whose duties are provided for in
these bylaws, shall have such authority and perform such duties as may from time
to time be prescribed by resolution of the board of directors.
 
Section 14. Absence or Disability of Officers. In the case of the absence or
disability of any officer of the corporation and of any person hereby authorized
to act in such officer's place during such officer's absence or disability, the
board of directors may by resolution delegate the powers and duties of such
officer to any other officer or to any director, or to any other person whom it
may select.
 
 
8

--------------------------------------------------------------------------------

 
 
 
ARTICLE V
 
INDEMNIFICATION OF OFFICERS, DIRECTORS AND OTHERS
 
Section 1. Nature of Indemnity. Each person who was or is made a party or is
threatened to be made a party to or is involved in any action, suit or
proceeding, whether civil, criminal, administrative or investigative
(hereinafter a "proceeding"), by reason of the fact that he or a person of whom
he is the legal representative, is or was a director or officer, of the
corporation or is or was serving at the request of the corporation as a
director, officer, employee, fiduciary, or agent of another corporation or of a
partnership, joint venture, trust or other enterprise, including service with
respect to employee benefit plans, whether the basis of such proceeding is
alleged action in an official capacity as a director, officer, employee,
fiduciary or agent or in any other capacity while serving as a director,
officer, employee, fiduciary or agent, shall be indemnified and held harmless by
the corporation to the fullest extent which it is empowered to do so by the
Nevada Revised Statutes, as the same exists or may hereafter be amended (but, in
the case of any such amendment, only to the extent that such amendment permits
the corporation to provide broader indemnification rights than said law
permitted the corporation to provide prior to such amendment) against all
expense, liability and loss (including attorneys' fees actually and reasonably
incurred by such person in connection with such proceeding and such
indemnification shall inure to the benefit of his or her heirs, executors and
administrators; provided, however, that, except as provided in Section 2 hereof,
the corporation shall indemnify any such person seeking indemnification in
connection with a proceeding initiated by such person only if such proceeding
was authorized by the board of directors of the corporation. The right to
indemnification conferred in this Article V shall be a contract right and,
subject to Sections 2 and 5 of this Article V, shall include the right to be
paid by the corporation the expenses incurred in defending any such proceeding
in advance of its final disposition. The corporation may, by action of its board
of directors, provide indemnification to employees and agents of the corporation
with the same scope and effect as the foregoing indemnification of directors and
officers.
 
Section 2. Procedure for Indemnification of Directors and Officers. Any
indemnification of a director or officer of the corporation under Section 1 of
this Article V or advance of expenses under Section 5 of this Article V shall be
made promptly, and in any event within 30 days, upon the written request of the
director or officer. If a determination by the corporation that the director or
officer is entitled to indemnification pursuant to this Article V is required,
and the corporation fails to respond within 60 days to a written request for
indemnity, the corporation shall be deemed to have approved the request. If the
corporation denies a written request for indemnification or advancing of
expenses, in whole or in part, or if payment in full pursuant to such request is
not made within 30 days, the right to indemnification or advances as granted by
this Article V shall be enforceable by the director or officer in any court of
competent jurisdiction. Such person's costs and expenses incurred in connection
with successfully establishing his or her right to indemnification, in whole or
in part, in any such action shall also be indemnified by the corporation. It
shall be a defense to any such action (other than an action brought to enforce a
claim for expenses incurred in defending any proceeding in advance of its final
disposition where the required undertaking, if any, has been tendered to the
corporation) that the claimant has not met the standards of conduct which make
it permissible under the Nevada Revised Statutes for the corporation to
indemnify the claimant for the amount claimed, but the burden of such defense
shall be on the corporation. Neither the failure of the corporation (including
its board of directors, independent legal counsel, or its stockholders) to have
made a determination prior to the commencement of such action that
indemnification of the claimant is proper in the circumstances because he or she
has met the applicable standard of conduct set forth in the Nevada Revised
Statutes, nor an actual determination by the corporation (including its board of
directors, independent legal counsel, or its stockholders) that the claimant has
not met such applicable standard of conduct, shall be a defense to the action or
create a presumption that the claimant has not met the appli­cable standard of
conduct.

 
 
9

--------------------------------------------------------------------------------

 
 
Section 3. Nonexclusivity of Article V. The rights to indemnification and the
payment of expenses incurred in defending a proceeding in advance of its final
disposition conferred in this Article V shall not be exclusive of any other
right which any person may have or hereafter acquire under any statute,
provision of the certificate of incorporation, bylaw, agreement, vote of
stockholders or disinterested directors or otherwise.
 
Section 4. Insurance. The corporation may purchase and maintain insurance on its
own behalf and on behalf of any person who is or was a director, officer,
employee, fiduciary, or agent of the corporation or was serving at the request
of the corporation as a director, officer, employee or agent of another
corpo­ration, partnership, joint venture, trust or other enterprise against any
liability asserted against him or her and incurred by him or her in any such
capacity, whether or not the corporation would have the power to indemnify such
person against such liability under this Article V.
 
Section 5. Expenses. Expenses incurred by any person described in Section 1 of
this Article V in defending a proceed­ing shall be paid by the corporation in
advance of such proceeding's final disposition unless otherwise determined by
the board of directors in the specific case upon receipt of an undertaking by or
on behalf of the director or officer to repay such amount if it shall ultimately
be determined that he or she is not entitled to be indemnified by the
corporation. Such expenses incurred by other employees and agents may be so paid
upon such terms and conditions, if any, as the board of directors deems
appropriate.
 
Section 6. Employees and Agents. Persons who are not covered by the foregoing
provisions of this Article V and who are or were employees or agents of the
corporation, or who are or were serving at the request of the corporation as
employees or agents of another corporation, partnership, joint venture, trust or
other enterprise, may be indemnified to the extent authorized at any time or
from time to time by the board of directors.
 
Section 7. Contract Rights. The provisions of this Article V shall be deemed to
be a contract right between the corporation and each director or officer who
serves in any such capacity at any time while this Article V and the relevant
provisions of the Nevada Revised Statutes or other applicable law are in effect,
and any repeal or modification of this Article V or any such law shall not
affect any rights or obligations then existing with respect to any state of
facts or proceeding then existing.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 8. Merger or Consolidation. For purposes of this Article V, references
to "the corporation" shall include, in addition to the resulting corporation,
any constituent corporation (including any constituent of a constituent)
absorbed in a consolidation or merger which, if its separate existence had
continued, would have had power and authority to indemnify its directors,
officers, and employees or agents, so that any person who is or was a director,
officer, employee or agent of such constituent corporation, or is or was serving
at the request of such constituent corporation as a director, officer, employee
or agent of another corporation, partnership, joint venture, trust or other
enterprise, shall stand in the same position under this Article V with respect
to the resulting or surviving corporation as he or she would have with respect
to such constituent corporation if its separate existence had continued.
 
ARTICLE VI
 
CERTIFICATES OF STOCK
 
Section 1. Form. Every holder of stock in the corporation shall be entitled to
have a certificate, signed by, or in the name of the corporation by the chairman
of the board, the chief executive officer, the president, the chief operating
officer or a vice-president and the secretary or an assistant secretary of the
corporation, certifying the number of shares owned by such holder in the
corporation. If such a certificate is countersigned (1) by a transfer agent or
an assistant transfer agent other than the corporation or its employee or (2) by
a registrar, other than the corporation or its employee, the signature of any
such chairman of the board, chief executive officer, president, chief operating
officer, vice-president, secretary, or assistant secretary may be facsimile. In
case any officer or officers who have signed, or whose facsimile signature or
signatures have been used on, any such certificate or certificates shall cease
to be such officer or officers of the corporation whether because of death,
resignation or otherwise before such certificate or certificates have been
delivered by the corporation, such certificate or certificates may nevertheless
be issued and delivered as though the person or persons who signed such
certificate or certificates or whose facsimile signature or signatures have been
used thereon had not ceased to be such officer or officers of the corporation.
All certificates for shares shall be consecutively numbered or otherwise
identified. The name of the person to whom the shares represented thereby are
issued, with the number of shares and date of issue, shall be entered on the
books of the corporation. Shares of stock of the corporation shall only be
transferred on the books of the corporation by the holder of record thereof or
by such holder's attorney duly authorized in writing, upon surrender to the
corporation of the certificate or certificates for such shares endorsed by the
appropriate person or persons, with such evidence of the authenticity of such
endorsement, transfer, authorization, and other matters as the corporation may
reasonably require, and accompanied by all necessary stock transfer stamps. In
that event, it shall be the duty of the corporation to issue a new certificate
to the person entitled thereto, cancel the old certificate or certificates, and
record the transaction on its books. The board of directors may appoint a bank
or trust company organized under the laws of the United States or any state
thereof to act as its transfer agent or registrar, or both in connection with
the transfer of any class or series of securities of the corporation.

 
 
11

--------------------------------------------------------------------------------

 
 
Section 2. Lost Certificates. The board of directors may direct a new
certificate or certificates to be issued in place of any certificate or
certificates previously issued by the corporation alleged to have been lost,
stolen, or destroyed, upon the making of an affidavit of that fact by the person
claiming the certificate of stock to be lost, stolen, or destroyed. When
authorizing such issue of a new certificate or certificates, the board of
directors may, in its discretion and as a condition precedent to the issuance
thereof, require the owner of such lost, stolen, or destroyed certificate or
certificates, or his or her legal representative, to give the corporation a bond
sufficient to indemnify the corporation against any claim that may be made
against the corporation on account of the loss, theft or destruction of any such
certificate or the issuance of such new certificate.
 
Section 3. Fixing a Record Date for Stockholder Meetings. In order that the
corporation may determine the stockholders entitled to notice of or to vote at
any meeting of stockholders or any adjournment thereof, the board of directors
may fix a record date, which record date shall not precede the date upon which
the resolution fixing the record date is adopted by the board of directors, and
which record date shall not be more than 60 nor less than 10 days before the
date of such meeting. If no record date is fixed by the board of directors, the
record date for determining stockholders entitled to notice of or to vote at a
meeting of stockholders shall be the close of business on the next day preceding
the day on which notice is given, or if notice is waived, at the close of
business on the day next preceding the day on which the meeting is held. A
determination of stockholders of record entitled to notice of or to vote at a
meeting of stockholders shall apply to any adjournment of the meeting; provided,
however, that the board of directors may fix a new record date for the adjourned
meeting.
 
Section 4. Fixing a Record Date for Action by Written Consent. In order that the
corporation may determine the stockholders entitled to consent to corporate
action in writing without a meeting, the board of directors may fix a record
date, which record date shall not precede the date upon which the resolution
fixing the record date is adopted by the board of directors, and which date
shall not be more than 10 days after the date upon which the resolution fixing
the record date is adopted by the board of directors. If no record date has been
fixed by the board of directors, the record date for determining stockholders
entitled to consent to corporate action in writing without a meeting, when no
prior action by the board of directors is required by statute, shall be the
first date on which a signed written consent setting forth the action taken or
proposed to be taken is delivered to the corporation by delivery to its
registered office in the State of Nevada, its principal place of business, or an
officer or agent of the corporation having custody of the book in which
proceedings of meetings of stockholders are recorded. Delivery made to the
corporation's registered office shall be by hand or by certified or registered
mail, return receipt requested. If no record date has been fixed by the board of
directors and prior action by the board of directors is required by statute, the
record date for determining stockholders entitled to consent to corporate action
in writing without a meeting shall be at the close of business on the day on
which the board of directors adopts the resolution taking such prior action.

 
 
12

--------------------------------------------------------------------------------

 
 
Section 5. Fixing a Record Date for Other Purposes. In order that the
corporation may determine the stockholders entitled to receive payment of any
dividend or other distribution or allotment or any rights or the stockholders
entitled to exercise any rights in respect of any change, conversion or exchange
of stock, or for the purposes of any other lawful action, the board of directors
may fix a record date, which record date shall not precede the date upon which
the resolution fixing the record date is adopted, and which record date shall be
not more than 60 days prior to such action. If no record date is fixed, the
record date for determining stockholders for any such purpose shall be at the
close of business on the day on which the board of directors adopts the
resolution relating thereto.
 
Section 6. Subscriptions for Stock. Unless otherwise provided for in the
subscription agreement, subscriptions for shares shall be paid in full at such
time, or in such installments and at such times, as shall be determined by the
board of directors. Any call made by the board of directors for payment on
subscriptions shall be uniform as to all shares of the same class or as to all
shares of the same series. In case of default in the payment of any installment
or call when such payment is due, the corporation may proceed to collect the
amount due in the same manner as any debt due the corporation.

 
ARTICLE VII
 
GENERAL PROVISIONS
 
Section 1. Dividends. Dividends upon the capital stock of the corporation,
subject to the provisions of the certificate of incorporation, if any, may be
declared by the board of directors at any regular or special meeting, pursuant
to law. Dividends may be paid in cash, in property, or in shares of the capital
stock, subject to the provisions of the certificate of incorporation. Before
payment of any dividend, there may be set aside out of any funds of the
corporation available for dividends such sum or sums as the board of directors
from time to time, in its absolute discretion, think proper as a reserve or
reserves to meet contingencies, or for equalizing dividends, or for repairing or
maintaining any property of the corporation, or any other purpose and the board
of directors may modify or abolish any such reserve in the manner in which it
was created.
 
Section 2. Checks, Drafts or Orders. All checks, drafts, or other orders for the
payment of money by or to the corporation and all notes and other evidences of
indebtedness issued in the name of the corporation shall be signed by such
officer or officers, agent or agents of the corporation, and in such manner, as
shall be determined by resolution of the board of directors or a duly authorized
committee thereof.

 
 
13

--------------------------------------------------------------------------------

 
 
Section 3. Contracts. The board of directors may authorize any officer or
officers, or any agent or agents, of the corporation to enter into any contract
or to execute and deliver any instrument in the name of and on behalf of the
corporation, and such authority may be general or confined to specific
instances.
 
Section 4. Loans. The corporation may lend money to, or guarantee any obligation
of, or otherwise assist any officer or other employee of the corporation or of
its subsidiary, including any officer or employee who is a director of the
corporation or its subsidiary, whenever, in the judgment of the board of
directors, such loan, guaranty or assistance may reasonably be expected to
benefit the corporation. The loan, guaranty or other assistance may be with or
without interest, and may be unsecured, or secured in such manner as the board
of directors shall approve, including, without limitation, a pledge of shares of
stock of the corporation. Nothing in this section contained shall be deemed to
deny, limit or restrict the powers of guaranty or warranty of the corporation at
common law or under any statute.
 
Section 5. Fiscal Year. The fiscal year of the corporation shall be fixed by
resolution of the board of directors.
 
Section 6. Corporate Seal. The board of directors may provide a corporate seal
which shall be in the form of a circle and shall have inscribed thereon the name
of the corporation and the words "Corporate Seal, Nevada". The seal may be used
by causing it or a facsimile thereof to be impressed or affixed or reproduced or
otherwise.
 
Section 7. Voting Securities Owned By Corporation. Voting securities in any
other corporation held by the corporation shall be voted by the chief executive
officer, unless the board of directors specifically confers authority to vote
with respect thereto, which authority may be general or confined to specific
instances, upon some other person or officer. Any person authorized to vote
securities shall have the power to appoint proxies, with general power of
substitution.
 
Section 8. Inspection of Books and Records. Any stockholder of record, in person
or by attorney or other agent, shall, upon written demand under oath stating the
purpose thereof, have the right during the usual hours for business to inspect
for any proper purpose the corporation's stock ledger, a list of its
stockholders, and its other books and records, and to make copies or extracts
therefrom. A proper purpose shall mean any purpose reasonably related to such
person's interest as a stockholder. In every instance where an attorney or other
agent shall be the person who seeks the right to inspection, the demand under
oath shall be accompanied by a power of attorney or such other writing which
authorizes the attorney or other agent to so act on behalf of the stockholder.
The demand under oath shall be directed to the corporation at its registered
office in the State of Nevada or at its principal place of business.
 
Section 9. Section Headings. Section headings in these bylaws are for
convenience of reference only and shall not be given any substantive effect in
limiting or otherwise construing any provision herein.

 
 
14

--------------------------------------------------------------------------------

 
 
 
Section 10. Inconsistent Provisions. In the event that any provision of these
bylaws is or becomes inconsistent with any provision of the certificate of
incorporation, the Nevada Revised Statutes or any other applicable law, the
provision of these bylaws shall not be given any effect to the extent of such
inconsistency but shall otherwise be given full force and effect.
 
ARTICLE VIII
 
AMENDMENTS

 
These bylaws may be amended, altered, or repealed and new bylaws adopted at any
meeting of the board of directors by a majority vote. The fact that the power to
adopt, amend, alter, or repeal the bylaws has been conferred upon the board of
directors shall not divest the stockholders of the same powers.

 
**************
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
CERTIFICATE

 
The undersigned hereby certifies that the undersigned is the duly elected,
qualified, acting and hereunto authorized secretary of the corporation and that
the foregoing and annexed bylaws constitute a true and complete copy of the
bylaws of said corporation presently in full force and effect.

 
IN WITNESS WHEREOF, the undersigned has signed this certificate as of February
11, 2011.

 
/s/ Patrick Avery         
Patrick Avery, Secretary

 

 

 

 16
 
 